Case 1:17-cv-00289-JMS-MJD Document 268-1 Filed 10/22/19 Page 1 of 7 PageID #: 3260

                                      State of Indiana                               Effective Date     Page          Number
                                      Indiana Department of Correction

                                                                                       DRAFT            1                         3.09

       HEALTH CARE SERVICES
       DIRECTIVE-ADULT
       Manual of Policies and Procedures

       Title
       MANAGEMENT OF HEPATITIS C

       Legal References                           Related Policies/Procedures                  Other References
       (includes but is not limited to)           (includes but is not limited to)             (includes but is not limited to)

       Indiana Code:                                                                           ACA Health Care Standards
       11-8-2-5   11-8-5-2 11-10-1-2              01-02-101
       11-10-2-4 11-10-3-1 11-10-8-2
       11-10-8-5 11-10-9-2 11-10-10-2
       11-11-5-4 11-11-6-2




      I.         PURPOSE:

                 The purpose of this Health Care Services Directive (HCSD) is to provide
                 information and guidlines concerning the management of Hepatitis C Virus (HCV)
                 infections.

      II.        GUIDELINES:

                      A. General Information

                            HCV is the most common chronic bloodborne viral infection in the United
                            States and correctional facilities have a disproporionate number of infected
                            individuals. Within the Department, approximately 15-20% off arriving
                            offenders at Intake are HCV-Antibody positive.

                            HCV is spread primarily by contact wih infected blood and blood products
                            from a person infected with HCV. Blood transfusions and shared drug
                            paraphernalia have been identified as the main routes of the spread of HCV
                            in the United States. Other common risk factors include receiving a blood
                            transfusion prior June 1992, receiving clotting factor concentrates before
                            1987, hemodialysis, birth to an HCV-infected mother, tattooing and
                            suffering a needle-stick accident from a person with HCV. There is a
                            slightly increased risk of transmission of HCV through sexual contact.
                            However, some individuals who acquire HCV have no known risk factors.

                            Hepatitis C Virus can be acute or chronic.
Case 1:17-cv-00289-JMS-MJD Document 268-1 Filed 10/22/19 Page 2 of 7 PageID #: 3261

       HEALTH CARE SERVICES DIRECTIVE-ADULT
       Indiana Department of Correction
       Manual of Policies and Procedures
       Number                             Effective Date                Page             Total Pages
                    3.09                             DRAFT                     2             7
       Title
       MANAGEMENT OF HEPATITIS C

                      Acute HCV can present clinically with a discrete onset of fever, headache,
                      malaise, anorexia, nausea, vomiting, diarrhea, and/or abdominal pain;
                      AND
                      (a) jaundice, OR
                      (b) a peak elevated serum alanine aminotransferase (ALT) level >200 IU/L
                      during the period of acute illness.

                      Laboratory Criteria for Acute HCV Diagnosis includes a positive test for
                      antibodies to hepatitis C virus (anti-HCV). Hepatitis C virus detection tests
                      could also be utilized e.g Nucleic acid test (NAT) for HCV RNA positive
                      (including qualitative, quantitative or genotype testing).

                      In April 2019, the Center for Disease Control reported approximately 15-
                      25% of patients, who initially test positive for anibodies to hepatitis C virus,
                      will clear the virus spontaneously. In at least two-thirds of patients who
                      spontaneously clear acute HCV infection, this occurs within 6 months of
                      the estimated time of infection. Only 11% of those who remain viremic at
                      6 months will spontaneously clear the infection at a later time. Thus,
                      detectable HCV RNA at 6 months after the time of infection may signify
                      chronic HCV. Once established the chronic infection rarely resolves
                      spontaneously. The clinical course of HCV varies greatly; some individuals
                      have no signs or symptoms and normal levels of serum enzymes, some have
                      mild to moderate elevations in liver enzymes with an uncertain prognosis,
                      and some have severe disease with symptoms, high viral load, and elevated
                      serum enzymes.

                      Chronic HCV treatment can be accomplished with antiviral medications
                      (interferon, pefinterferon, ribavirin or any HCV direct-acting antiviral
                      agents). Antiviral medication regimen choice should be determined based
                      on patient-specific data, including drug-drug interactions. Patients receiving
                      antiviral therapy require careful pretreatment assessment for comorbidities
                      that may influence treatment response. All patients require careful
                      monitoring during treatment.

                      Another component of treatment for patients with HCV is substance use
                      treatment. In accordance with HCSD 4.03, “Addiction Recovery
                      Services”, offenders newly diagnosed with Hepatitis C (that is, the diagnosis
                      was made after the offender was committed to the Department) or being
                      treated for Hepatitis C shall be referred for substance abuse assessment by
                      Unit Team personnel in all cases.
Case 1:17-cv-00289-JMS-MJD Document 268-1 Filed 10/22/19 Page 3 of 7 PageID #: 3262

       HEALTH CARE SERVICES DIRECTIVE-ADULT
       Indiana Department of Correction
       Manual of Policies and Procedures
       Number                             Effective Date                Page             Total Pages
                    3.09                             DRAFT                     3             7
       Title
       MANAGEMENT OF HEPATITIS C

               B.     Screening for HCV Infection

                      In accordance with the provisions of Health Care Services Directive 2.03,
                      “Reception Screening”, after an offender arrives at an intake site, the offender
                      must complete the 2 page Offender health History, State Form 45999. This is
                      a directed screening history designed to identify serious health conditions, and
                      to provide staff with information that will be useful in managing and
                      anticipating serious health conditions. The health history should be completed
                      after the Point of Entry screening and prior to or during the Arrival Health
                      Screening completed with medical staff.

                      All incoming and returning offenders shall have mandatory Hepatitis C
                      antibody testing completed in accordance with State statute.

                      Initial testing with an HCV RNA test is recommended for cases with a
                      known prior positive HCV Ab if they are at risk for reinfection or suspected
                      of reinfection, and if they previously cleared the HCV spontaneously or
                      achieved a sustained virologic response with treatment.

                      Offenders who decline testing at the baseline visit, should be counseled
                      about and offered HCV testing during periodic preventive health visits. A
                      treatment refusal form must be completed for every testing and treatment
                      refusal.

               C.     Baseline Evaluation

                      Initial evaluation of anti-HCV positive offenders shall include, but is not
                      limited to the following:
                      (a) a baseline history and physical examination within the first 90 days with
                           emphasis on evaluation for other possible causes of liver disease and
                           inquiry regarding prior treatment for HCV infection
                      (b) baseline lab tests within the first 90 days
                      (c) assessed regarding the need for preventive health interventions such as
                      vaccines and screenings for other conditions
                      (d) counseled with information on HCV infection
                      (e) enrollment in chronic care clinic
                      (f) attempt to estimate the earliest possible date of infection, including when
                      risk factors for exposures started and stopped

                      New HCV diagnoses will be reported to authorities at Indiana State
                      Department of Health.
Case 1:17-cv-00289-JMS-MJD Document 268-1 Filed 10/22/19 Page 4 of 7 PageID #: 3263

       HEALTH CARE SERVICES DIRECTIVE-ADULT
       Indiana Department of Correction
       Manual of Policies and Procedures
       Number                             Effective Date              Page           Total Pages
                    3.09                             DRAFT                   4           7
       Title
       MANAGEMENT OF HEPATITIS C

               D.     Management of HCV

                      All infected patients, regardless of liver inflammation, shall be counseled
                      regarding HCV disease. This counseling shall include information on HCV
                      infection, transmissin, avoiding transmission, the nature of the HCV disease
                      and its long-term sequelae, and the pros and cons of the treatment for HCV
                      disease.

                      All patients with HCV disease shall be offered vaccination against Hepatitis
                      B and Hepatitis A, unless previous infection or vaccination has been
                      documented, or the attending physician believes that vaccination is
                      unecessary or contraindicated. All patients with HCV disease shall be
                      offered vaccination against pneumococcus once, and against influenza
                      annually.

                      Informed consent for treatment must be obtained prior to initiating
                      treatment in accordance with Health Care Services Directive 1.30, “Consent
                      and Refusal.”


          1. Acute Hepatitis C Treatment

               This section provides guidance on the diagnosis and medical management of acute
               HCV infection, which is defined as presenting within 6 months of the exposure.
               • Counseling is recommended for patients with acute HCV infection to avoid
                  hepatotoxic insults, including hepatotoxic drugs (eg, acetaminophen) and
                  alcohol consumption, and to reduce the risk of HCV transmission to others.
               • A referral to addictions recovery services shall be completed.
               • Regular clinical monitoring, including routine laboratory testing, is
                  recommended in the setting of acute HCV infection for 6 months to determine
                  spontaneous clearance versus persistence of HCV infection.
                      o Laboratory monitoring should continue until the ALT level normalizes
                          and HCV RNA becomes repeatedly undetectable, suggesting
                          spontaneous resolution. If this does not occur, frequency of laboratory
                          monitoring for patients with persistently detectable HCV RNA and
                          elevated ALT levels should follow recommendations for monitoring
                          patients with chronic HCV infection, as outlined below.


          2.Chronic Hepatitis C Treatment

          All sentenced offenders with chronic HCV infection are eligible for consideration
          of antiviral treatment. Certain cases are at higher risk for complications or disease
          progression and may require more urgent consideration for treatment. The IDOC has
Case 1:17-cv-00289-JMS-MJD Document 268-1 Filed 10/22/19 Page 5 of 7 PageID #: 3264

       HEALTH CARE SERVICES DIRECTIVE-ADULT
       Indiana Department of Correction
       Manual of Policies and Procedures
       Number                             Effective Date              Page            Total Pages
                    3.09                             DRAFT                   5            7
       Title
       MANAGEMENT OF HEPATITIS C

          established a framework to ensure that offenders with the greatest need are identified
          and treated.

               Treatment Group One:
               Patients in group are considered the most clinically ill and require urgent
               consideration for treatment, including antiviral medications. Patients in group one
               would have at least one or more of the following:
               • Advanced Hepatic Fibrosis
                       o APRI ≥ 1.5, or
                       o Metavir or Batts/Ludwig stage 3 or 4 on liver biopsy or as indicated by
                          transient elastography, or
                       o Known or suspected cirrhosis
               • Liver Transplant Recipients
               • Hepatocellular Carcinoma (HCC)
               • Comorbid Medical Conditions Associated with HCV, including:
                       o Cryoglobulinemia with renal disease or vasculitis
                       o Certain types of lymphomas or hematologic malignancies
                       o Porphyria cutanea tarda
               • Immunosuppressant Medication for a Comorbid Medical Condition
                       o Some immusuppressant medications (e.g., certain chemotherapy agents
                          and tumor necrosisfactor inhibitors) may be needed to treat a comorbid
                          medical condition, but are not recommended for use when infection is
                          present. Although data are insufficient and current guidelines are
                          inconsistent regarding treatment of HCV infection in this setting, such
                          cases will be considered for prioritized treatment of HCV on an
                          individual basis.
               • Continuity of care for those already started on antiviral treatment, including
                   offenders who are newly incarcerated in the IDOC.

      Recommended treatment for patients in group one includes antiviral medications to treat
      chronic HCV and an addictions recovery services referral. Patients in group one shall be
      seen at minimum every 30 days in chronic care clinic, unless otherwise clinically
      determined. A targeted history and physical examination to evaluate for signs and
      symptoms of liver disease shall be completed each visit. Labs will be obtained at least
      every 30 days for monitoring purposes.

      Treatment Group Two
      Offenders in group two have been identified as being at increased risk for liver disease, yet
      stable. This group requires prompt consideration for treatment, including antiviral
      medications. Offenders in group two would have one or more of the following, yet not have
      any of the clinical indicators listed in group one:
          • Evidence for Progressive Fibrosis:
                  o APRI score ≥ 0.7
Case 1:17-cv-00289-JMS-MJD Document 268-1 Filed 10/22/19 Page 6 of 7 PageID #: 3265

       HEALTH CARE SERVICES DIRECTIVE-ADULT
       Indiana Department of Correction
       Manual of Policies and Procedures
       Number                             Effective Date               Page            Total Pages
                    3.09                             DRAFT                    6            7
       Title
       MANAGEMENT OF HEPATITIS C

                   o Stage 2 fibrosis on liver biopsy or as indicated by transient elastography
          •    Comorbid medical conditions associated with more rapid progression of fibrosis:
                   o Coinfection with HBV or HIV
                   o Comorbid liver diseases (e.g., autoimmune hepatitis, hemochromatosis,
                      fatty infiltration of the liver, steatohepatitis)
                   o Diabetes mellitus
          •    Chronic Kidney Disease (CKD) with GFR ≤ 59 mL/min per 1.73 m2
          •    Birth Cohort 1945–1965

      Recommended treatment for patients in group two includes antiviral medications to treat
      chronic HCV and an addictions recovery services referral. Patients in group two shall be
      seen at minimum every 90 days in chronic care clinic, unless otherwise clinically
      determined. A targeted history and physical examination to evaluate for signs and
      symptoms of liver disease shall be completed each visit. Labs will be obtained at least
      every 90 days for monitoring purposes.

      Treatment Group Three
      Offenders in group three have been identified as being at a lower risk for liver disease. This
      group requires consideration for treatment, including antiviral medications. Offenders in
      group three would have one or more of the following, yet not have any of the clinical
      indicators listed in groups one or two:

          •    Stage 0 to stage 1 fibrosis on liver biopsy or as indicated by transient elastography
          •    APRI < 0.7
          •    All other cases of HCV infection meeting the eligibility criteria for treatment, as
               noted below under Other Criteria for Treatment

      Recommended treatment for patients in group three includes consideration for antiviral
      medications to treat chronic HCV and an addictions recovery services referral. Patients in
      group three shall be seen at minimum every 90 days in chronic care clinic, unless otherwise
      clinically determined. A targeted history and physical examination to evaluate for signs
      and symptoms of liver disease shall be completed each visit. Labs will be obtained at least
      every 90 days for monitoring purposes.


      Other Criteria for Treatment
      In addition to the above groups, HCV infected offenders being considered for treatment
      with antiviral medications should:
          • Have no contraindications to, or signicifant drug interactions with, any component
             of the treatment regimen.
          • Not be pregnant, especially for any regimen that would require ribavirin or
             interferon.
Case 1:17-cv-00289-JMS-MJD Document 268-1 Filed 10/22/19 Page 7 of 7 PageID #: 3266

       HEALTH CARE SERVICES DIRECTIVE-ADULT
       Indiana Department of Correction
       Manual of Policies and Procedures
       Number                             Effective Date                 Page          Total Pages
                      3.09                           DRAFT                      7          7
       Title
       MANAGEMENT OF HEPATITIS C

             •   Have sufficient time remaining on their sentence in the IDOC to complete a course
                 of treatment.
                     o Offenders in group one, but insufficient time remaining in IDOC custody,
                         may be considered for treatment if they will have access to antiviral
                         medications and health care providers for continuity of care at the time of
                         release.
             •   Have a life expectancy > 18 months.
             •   Demonstrate a willingness and an ability to adhere to a rigorous treatment regimen
                 and to abstain from high-risk activities while incarcerated.
             •   Offenders with evidence for ongoing high-risk behaviors, e.g., injection drug use,
                 are considered for HCV treatment on an individual basis. Referral for evaluation
                 and treatment of addiction recovery services will be completed.

      Treatment of HCV will be based on clinical indication. At anytime an offender can be
      moved up from one group based on the attending physicians individualized treatment plan
      for the offender.

      Upon release of an offender from IDOC custody, the Medicaid Processing Unit as part of
      the Re-Entry division, will process electronic Medicaid applications prior to release from
      the department. The Medicaid provider will be responsible for connecting releasing
      offenders with community based resources to include offenders with HCV.


      E.         End Stage Liver Disease

      Offenders in end stage liver disease secondary to HCV shall be provided with off-site
      consultation with a hepatologist or GI specialist for recommendations. If a liver transplant
      is recommended, the offender shall be referred to the appropriate off-site provider.

      III.       APPLICABILITY:

      This HCSD is applicable to all facilities providing Health Services to adult offenders.




      _____          ___________                           ____________________________
      Chief Medical Officer                                Date
